DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Amendment filed on 08/29/2022 in which claims 1-79 have been canceled, claims 80-109 have been added and entered of record.
Figure 6 of the drawings has been amended and enclosed with the Amendment. Based on the amended drawing, the objection to the drawings is withdrawn.
The specification has been amended on pages 30 and 38 of the Amendment to replace lines 7-10 and 1-5 respectively. Based on the amended specification, the objection to the specification is withdrawn.
Claims 1-16 and 33-48 have been cancelled. Therefore, the objections to the claims are withdrawn.
Claims 1-16 and 33-48 have been cancelled. Therefore, the Double Patenting rejections to the claims are withdrawn.
Claims 80-109 are pending for examination.

Claim Objections
Claim 105 is objected to because of the following informalities:  the claim recites “wherein said input comprises and environmental input from an environmental sensor”, should be : wherein said input comprises an environmental input from an environmental sensor”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments on pages 8-10 of the Amendment with respect to the newly added claims have been fully considered but are moot in view of new ground(s) of rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 80-82, 92-93, 95-97, 107 and 108 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferry et al., US Patent Publication 20040076148; hereinafter “Ferry”.
Regarding claim 80, Ferry discloses an automatic transfer switch (Fig. 1 and Fig. 2), comprising: 
a first electrical input (SRC-1) for receiving power from a first power source (700); 
a second electrical input (SRC-2) for receiving power from a second power source (800); 
an electrical output (output to Switchgear 900) for outputting power to one or more electrical devices (1000); 
a power sense (240) [0019] and transfer module (200) for monitoring power delivered by at least one of said first and second electrical inputs [0023] – [0025] and selectively coupling said electrical output to one of said first and second electrical inputs based on said monitoring [0017] – [0028]; 
a waveform sensor (240, [0021] and [0025] indicate sources 700 and 800 provide Alternating Current (AC) power to the load, since 240 sensing AC power, it considered a waveform sensor) for sensing a first waveform (input of 700 and/or 800) of a first power signal (power output of 700 and/or 800) of one of said first electrical input, said second electrical input [0023] – [0025], and said electrical output by sampling said first power signal ([0023] – [0025]  240 sense power input from 700 and/or 800, and since output of 210 is connected to the inputs 700 and 800 through switch 220, therefore 240 also sensing the output); and 
a communications output (260) for transmitting an output communications signal indicative of said first waveform to a remote processing platform [0015], [0021].
Regarding claim 81, Ferry discloses the automatic transfer switch as set forth in Claim 80, Ferry further discloses said power sense and transfer module is operative to switch between said first and second electrical inputs based on a quality of a power signal delivered via one of said first and second electrical inputs [0023] – [0025].
Regarding claim 82, Ferry discloses the automatic transfer switch as set forth in Claim 80, Ferry further discloses said power sense and transfer module is operative to monitor the power signals delivered via the first and second electrical inputs and to connect one of said first and second electrical inputs to said electrical output based on said monitored power signals [0017] – [0028].
Regarding claim 92, Ferry discloses the automatic transfer switch as set forth in Claim 80, Ferry also discloses the automatic transfer switch further comprising a communications input for receiving an input communications signal (Fig. 1, input from 400 and 500) for use in controlling the operation of said automatic transfer switch [0015].
Regarding claim 93, Ferry discloses the automatic transfer switch as set forth in Claim 80, Ferry also discloses said communications output is further operative for outputting a second communications signal [0015] comprising information concerning a state of one of said automatic transfer switch [0015] - [0016] [0021]and a connected piece of electrical equipment (1000).
Regarding claim 95, Ferry discloses a method for delivering power to electrical devices (Fig. 1 and Fig. 2), comprising: 
providing an automatic transfer switch (Fig. 1 and Fig. 2) including a first electrical input (SRC-1) for receiving power from a first power source (700), a second electrical input (SRC-2) for receiving power from a second power source (800), an electrical output (output to Switchgear 900) for outputting power to one or more electrical devices (1000), and a power sense (240) [0019] and transfer module (200) for monitoring power delivered by at least one of said first and second electrical inputs [0023] – [0025] and selectively coupling said electrical output to one of said first and second electrical inputs based on said monitoring [0017] – [0028]; 
sensing a first waveform (input of 700 and/or 800, 240, [0021] and [0025] indicate sources 700 and 800 provide Alternating Current (AC) power to the load, since 240 sensing AC power, it considered a waveform sensor) of a first power signal of one of said first electrical input, said second electrical input [0023] – [0025], and said electrical output by sampling said first power signal ([0023] – [0025]  240 sense power input from 700 and/or 800, and since output of 210 is connected to the inputs 700 and 800 through switch 220, therefore 240 also sensing the output); and 
transmitting an output communications signal (260) indicative of said first waveform to a remote processing platform [0015], [0021]. 
Regarding claim 96, Ferry discloses the method as set forth in Claim 95 above, Ferry also discloses the method further comprising operating said power sense and transfer module to switch between said first and second electrical inputs based on a quality of a power signal delivered via one of said first and second electrical inputs [0023] – [0025].
Regarding claim 97, Ferry discloses the method as set forth in Claim 95 above, Ferry also discloses the method further comprising operating said power sense and transfer module to monitor the power signals delivered via the first and second electrical inputs and to connect one of said first and second electrical inputs to said electrical output based on said monitored power signals [0017] – [0028].
Regarding claim 107, Ferry discloses the method as set forth in Claim 95 above, Ferry also discloses the method further comprising receiving an input communications signal (Fig. 1, input from 400 and 500) for use in controlling the operation of said automatic transfer switch [0015].
Regarding claim 108, Ferry discloses the method as set forth in Claim 95 above, Ferry also discloses the method further comprising providing a second output communications signal [0015] comprising information concerning a state of one of said automatic transfer switch [0015] - [0016] [0021] and a connected piece of electrical equipment (1000).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 83-86, 88-89, 94, 98-101, 103-104 and 109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferry in view of Ewing et al., US Patent Publication 2008/0258556; hereinafter “Ewing”.
Regarding claims 83 and 98, Ferry discloses the automatic transfer switch and the method as set forth in Claims 80 and 95 above, Ferry does not disclose the automatic transfer switch further comprising a primary source selector operative to select one of said first and second electrical inputs as a primary input based on a user input.  Ewing discloses an automatic transfer switch further comprising a primary source selector operative to select one of said first and second electrical inputs as a primary input based on a user input (Fig. 10, 1010 and 1014 shows 1018 is currently selected as primary power source).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferry to incorporate the teaching of Ewing and provide a primary source selector operative to select one of said first and second electrical inputs as a primary input based on a user input.  Doing so would allow user selecting a solar generator as a primary power source instead of power from the grid to use renewable solar energy instead of fossil fuel which normally used to generate power by the grid.
Regarding claims 84 and 99, Ferry discloses the automatic transfer switch and the method as set forth in Claims 80 and 95, Ferry does not disclose the automatic transfer switch further comprising a primary source selector operative to select one of said first and second electrical inputs as a primary input.  Ewing discloses an automatic transfer switch further comprising a primary source selector operative to select one of said first and second electrical inputs as a primary input based on a user input (Fig. 10, 1010 and 1014 shows 1018 is currently selected as primary power source).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferry to incorporate the teaching of Ewing and provide a primary source selector operative to select one of said first and second electrical inputs as a primary input based on a user input.  Doing so would allow user selecting a solar generator as a primary power source instead of power from the grid to use renewable solar energy instead of fossil fuel which normally used to generate power by the grid.
The combination of Ferry and Ewing does not explicitly disclose in the embodiment of Fig. 10 that the primary source selector selects said primary input based on a comparison of power signals delivered via said first and second electrical inputs. However, in the embodiment of Fig. 3 which is also an exemplary transfer switch 101 of FIG. 1 [0037], Ewing discloses that “transfer switch may be operated by a user to transfer power sources, such as to use a more stable source or to allow work on one of the power sources”.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to selects said primary input based on a comparison of power signals delivered via said first and second electrical inputs.  Doing so would allow to use a more stable source or to allow work on one of the power sources.
Regarding claims 85 and 100, Ferry discloses the automatic transfer switch and the method as set forth in Claims 80 and 95 above, Ferry does not expressly disclose said power sense and transfer module includes a first relay between said first electrical input and said electrical output, and a first solid state switch between said first electrical input and said electrical output, each of said first relay and said first solid-state switch being operative for at least one of connecting and disconnecting ("cycling") said first electrical input and said electrical output.
Ewing discloses an automatic transfer switch includes a first relay (Fig. 13A, 1308B) between said first electrical input (Fig. 13A, 1302A-B) and said electrical output (Fig. 13A, 1303A-B), and a first solid state switch (Fig. 13A, 1306C-D) between said first electrical input (Fig. 13A, 1302A-B) and said electrical output (Fig. 13A, 1303A-B), each of said first relay and said first solid-state switch being operative for at least one of connecting and disconnecting ("cycling") said first electrical input and said electrical output [0116] – [0119].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferry to incorporate the teaching of Ewing and provide a first relay between said first electrical input and said electrical output, and a first solid state switch between said first electrical input and said electrical output, each of said first relay and said first solid-state switch being operative for at least one of connecting and disconnecting ("cycling") said first electrical input and said electrical output.  Doing so would allow using the solid state relay to provide an initial connecting/disconnecting the power sources since the solid state relay usually come with zero switching feature but has higher contact resistance, and use the mechanical relay to make contact after the solid state relay has been closed since the mechanical relay has much less contact resistance.  This solid state relay and mechanical relay technique is well-known in the art.
Regarding claims 86 and 101, the combination of Ferry and Ewing discloses the automatic transfer switch and the method as set forth in Claims 85 and 100 above, Ewing further discloses said power sense and transfer module includes a second relay (Fig. 13A, 1308A) between said second electrical input (Fig. 13A, 1304A-B) and said electrical output  (Fig. 13A, 1303A-B), and a second solid-state switch (Fig. 13A, 1306A-B) between said second electrical input (Fig. 13A, 1304A-B) and said electrical output (Fig. 13A, 1303A-B), each of said second relay and said second solid-state switch being operative for cycling said second electrical input and said electrical output [0116] – [0119].
Regarding claims 88 and 103, Ferry discloses the automatic transfer switch and the method as set forth in Claims 80 and 95 above, Ferry does not expressly disclose the automatic transfer switch further comprising a power control for controlling power delivery to a first electrical device based at least in part on an input separate from power signals delivered via said first and second electrical inputs.  Ewing discloses an automatic transfer switch further comprising a power control (Fig. 1, 180 and Fig. 10, 1010 and 1014) [0097] for controlling power delivery to a first electrical device (Fig. 10, device (load) that connected to outlets 1040) based at least in part on an input (Fig. 1, 180 and Fig. 10, 1010 and 1014) [0097] separate from power signals delivered via said first and second electrical inputs (Fig. 1 180 is separate from inputs 1018 and 1020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferry to incorporate the teaching of Ewing and provide a primary source selector comprising a power control for controlling power delivery to a first electrical device based at least in part on an input separate from power signals delivered via said first and second electrical inputs.  Doing so would allow user selecting a solar generator as a primary power source instead of power from the grid to use renewable solar energy instead of fossil fuel which normally used to generate power by the grid.
Regarding claims 89 and 104, the combination of Ferry and Ewing discloses the automatic transfer switch and the method as set forth in Claims 88 and 103 above, Ewing further discloses said input comprises a user input ([0097] switch 180 required user input).
Regarding claims 94 and 109, Ferry discloses the automatic transfer switch and the method as set forth in Claims 80 and 95 above, Ferry does not expressly disclose a warning indication for providing an indication when a monitored power reaches a predetermined state.  Ewing discloses a warning indication for providing an indication when a monitored power reaches a predetermined state (Claim 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferry to incorporate the teaching of Ewing and provide a warning indication for providing an indication when a monitored power reaches a predetermined state.  Doing so would allow a person or an operator knowing the condition of the ATS system.

Claim(s) 87 and 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferry and Ewing in view of Scholder, US Patent Publication 2011/0169531; hereinafter “Scholder”.
Regarding claims 87 and 102, the combination of Ferry and Ewing discloses the automatic transfer switch and the method as set forth in Claims 88 and 103 above, the combination of Ferry and Ewing does not explicitly disclose selectively cycling said solid-state switch at or near a zero crossing of a power signal.  Scholder discloses zero switching detecting circuit for turning on a solid state relay [0003], [0023] [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferry and Ewing to incorporate the teaching of Scholder and provide at or near zero crossing for the ATS.  Doing so would allow phase synchronization between power sources also avoid damaging to the loads.

Claim(s) 90, 91, 105 and 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferry and Ewing in view of Witter et al., US Patent Publication 20080313006; hereinafter “Witter”.
Regarding claims 90 and 105, the combination of Ferry and Ewing discloses the automatic transfer switch and the method as set forth in Claims 88 and 103 above, the combination of Ferry and Ewing does not disclose the intended used for the ATS such as having an environmental input from an environmental sensor.  Witter discloses an ATS system having an environmental input from an environmental sensor [0021], [0136].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferry and Ewing to incorporate the teaching of Witter and provide an environmental input from an environmental sensor.  Doing so would allow determining whether one power source is capable to supply enough power to the load based on the changing environment and switch to another power source as a main power source that is capable to supply power to the changing environment.
Regarding claims 91 and 106, the combination of Ferry and Ewing discloses the automatic transfer switch and the method as set forth in Claims 88 and 103 above, the combination of Ferry and Ewing does not disclose input is a processor input from a processor operative for comparing a parameter related to said first electrical device to a threshold.  Witter discloses an ATS system having an environmental input from an environmental sensor [0021], [0136] and input is a processor input from a processor operative for comparing a parameter related to said first electrical device to a threshold [0136].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferry and Ewing to incorporate the teaching of Witter and provide an environmental input from an environmental sensor, and input is a processor input from a processor operative for comparing a parameter related to said first electrical device to a threshold Doing so would allow determining whether one power source is capable to supply enough power to the load based on the changing environment and switch to another power source as a main power source that is capable to supply power to the changing environment.  Without a threshold, the processor would not know at which point to control the power delivery to a first electrical device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836